ORDER
The Disciplinary Review Board having reported to the Court recommending that BEVERLY K. THOIMPSON of CHERRY HILL, who was admitted to the bar of this State in 1979, and who was temporarily suspended from the practice of law on July 8, 1988, and who remains suspended at this time, be suspended from practice for a period of three months for overreaching in her handling of a matter for a client, in violation of DR 2-106(A) and (D), and further recommending that respondent not be reinstated to practice in New Jersey until she demonstrates that she is medically fit to practice law, and the Court having held consideration of the report of the Disciplinary Review Board pending the conclusion of ethics proceedings against respondent in Pennsylvania (see Order of reciprocal discipline dated March 28,1994, in this matter), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and respondent is hereby suspended from the practice of law for a period of three months, effective July 7, 1988, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent demonstrate that she is medically fit to practice law; and it is further
ORDERED that the decision and recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said BEVERLY K. THOMPSON as an attorney at law of the State of New Jersey; and it is further
*126ORDERED that BEVERLY K. THOMPSON continue to be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that BEVERLY K. THOMPSON reimburse the Ethics Financial Committee for appropriate administrative costs.